DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received from applicant on 5/11/2021.
Claims 1-18 are canceled.
Claims 19-38 are new.
5.	Claims 19-38 are remaining in the application.
6.	The amended Specification is accepted.
Allowable Subject Matter
7.	Claims 19-38 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed power and data transmission system comprising: a floating surface station configured to: generate electric energy, receive data, and transmit data; an underwater station; a depth buoy; an umbilical comprising a power transmission line and a data transmission line, the umbilical being mechanically and electrically connected to the floating surface station and to the underwater station, the umbilical being mechanically coupled to the depth buoy such that the umbilical comprises a first umbilical section that extends in a stretched configuration between the underwater station and the depth buoy and a second umbilical section that extends in a loose configuration between the depth buoy and the floating surface station; and a winch configured to selectively adjust a length of the first umbilical section and a depth of the depth buoy.
Nor, 
The claimed system comprising: a depth buoy; and an umbilical comprising a power transmission line and a data transmission line, the umbilical being mechanically and electrically connectable to a floating surface station configured to generate electric energy, receive data, and transmit data, the umbilical being mechanically and electrically connectable to an underwater station connectable to an unmanned underwater vehicle, the umbilical being mechanically coupleable to the depth buoy such that the umbilical comprises a first umbilical section that extends in a stretched configuration between the underwater station and the depth buoy and a second umbilical section that extends in a loose configuration between the depth buoy and the floating surface station; and a winch configured to selectively adjust a length of the first umbilical section and a depth of the depth buoy.
Nor,
The claimed method for power and data transmission in a body of water to an unmanned underwater vehicle, the method comprising: generating electric energy in a floating surface station; transferring power, via an umbilical, between the floating surface station and an underwater station; exchanging data, via the umbilical, between the floating surface station and the underwater station; stretching, via a depth buoy, a first section of the umbilical which extends between the underwater station and the depth buoy; keeping loose a second section of the umbilical section which extends between the depth buoy and the floating surface station; and selectively adjusting, via a winch, a length of the first section of the umbilical section and a depth of the depth buoy.
As specifically claimed by applicant.
Conclusion
9.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art disclose floating and underwater stations with umbilicals and underwater vehicles.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
5/31/2022